Title: To Thomas Jefferson from Johnson Cook, 17 October 1801
From: Cook, Johnson
To: Jefferson, Thomas


Sir
Maraetta 17th October 1801
the information I get by perusing the Urora Rivits your Excelency in my Esteem since the reins of goverment has ben Established in your Excelencys hands their seems to be A very Esentiel alteration in the affairs of government the Era has now opened for the first shew of an Republickan Goverment which asumes the aspeckt of good and holesom Laws takeng place in our country. the Former Pressedents has ben actuated by some unseen Motives in paying tribute to algiers in sinking large sums by Abusing the French Republick in maney instances—in Maintaining the warmist of Erestecrats in Ofice feasting them on the Exspence of real Republickans all Men must give in to Demockracy being the only governmnt wherein A nation can Exsist unless this is the prevaling sistem of A Country it must be exspeckted their will follow Revelutions commotions divisions Even to the sheding of blood of their Nearest relations and once friends this in many of the states has ben A subgeckt of conversation while goverment reald thus in the socket I have ben very Much Mortefyed with the Proceedings of goverment in their Neglecking the solgery who spent their best days in fighting for the Liberty of their Country I served seven years in prime of My days as A Serjiant in the army I suffered imprisenment in New york cruelly treated by the British almost starved for want of food I suffer:d by wounds I was in A number of actions in the field I was at taking of Stoney Point fort in the first squad that Enterd that garison I apeal to Coln Meigs to wittness the same after all the services I have receivd Nothing for the same John Shermon Pay Master to our Rigement fled from the Country with Eighteen thousand dollars belonging to the Connecticut line with about three Hundred Dollars which belonged to Me I have laid this Matter Before Jenl. Washington the year before he Resind his Presedency he did not think proper to answer me on the subgeckt I now am Confident I am about to lay this before A man of tender feelings that will […] Rited out of the National Chest Sir in sinceerity and with afectinate Esteme
I Subscrbe My Self your Very humble Servant
Johnson Cook
Sir I would Likewise inform your Excelency that I had A son born the 21st day of July last and it being the first year of our Republickan goverment with your approbation I would Call his Name Thomas Jefferson.
I live in the thicket of your sworn enemys their is rarely a republickan in Marietta
